Citation Nr: 0933559	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to November 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from February 
2007 (low back) and June 2007 (knee) rating decisions of the 
St. Paul, Minnesota Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of service connection for a knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDINGS OF FACT

A low back disability was not manifested in service and the 
Veteran's current low back disability is not shown to be 
related to his service, to include as due to or aggravated by 
an injury therein. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of December 
2006, he was informed of the evidence and information 
necessary to substantiate that claim; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in February 2007 denying service 
connection.  

The U.S. Court of Appeals for the Federal Circuit had held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decisions of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  The Veteran has not alleged any prejudice from 
a VCAA notice error.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The Veteran has not identified 
any pertinent evidence that is outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.  Factual Background

Prior to service entrance, Indian Health Service (IHS) 
medical records indicate the Veteran was treated in July 1965 
for an injury sustained when he fell off a horse.  He 
indicated he landed on his right buttock and complained of 
pain with movement.  On physical examination, he exhibited 
localized tenderness over the right margin of the sacrum and 
in the right buttock.  He had no sciatic pain or tenderness, 
and no neurodeficit in his extremities.  A diagnosis of 
muscle spasm was given.  At a follow up visit nine days 
later, he complained of continued pain with all movement of 
the back.  Right paravertebral muscle spasm was diagnosed.

In 1965 (the exact date is unclear), the Veteran was seen for 
low back pain.  He exhibited point tenderness over the right 
sacroiliac joint area and limitation of motion in all 
directions.  The diagnosis was muscle strain, rule out bony 
injury.  A lumbar X-ray was taken and read as negative; 
painkillers and hot packs were prescribed.

In August 1968 the Veteran was seen at IHS for complaints of 
recurrent back pain after driving a tractor two weeks 
previously.  He gave a history of having fallen off a horse 
two years prior with X-rays at the time reported as negative.  
The diagnosis given was low back pain; aspirin was prescribed 
and bed rest, a heating pad, a flat board and back support 
were recommended.  [Notably, this treatment occurred while 
the Veteran was in "dropped from the rolls" status (AWOL); 
the RO has not made a line of duty determination as to this 
incident.]

The Veteran's STRs are silent for any complaints, diagnosis, 
or treatment of a low back disability, with the exception of 
a chart note in August 1968 indicating the Veteran was seen 
for a contusion and bruised lumbar region.  This injury 
occurred while the Veteran was in the stockade; the RO has 
not made a line of duty determination regarding this 
incident.

In May 1978 he was seen at IHS for low back pain.  It was 
noted that he had been seen for muscle pain in his low back 
in the past which had recurred when he bent over.  The 
diagnosis given was muscle spasm and he received 
corticosteroid injections in his right lower back.  He was 
prescribed Robaxin and advised to sleep in a firm bed and 
lose weight.

In May 1978, the Veteran was seen for pain in the right 
sacroiliac joint with local tenderness which had been present 
for a month but worse in the previous 3 days.  He was walking 
so as not to stress his right hip, which was injected 6 days 
prior, and was using a cane.  It was noted that he had a long 
history of various types of back pain.  An X-ray of the 
sacroiliac joint was ordered and weight loss was recommended.

In August 1978 he was seen for chronic low back pain which 
was more severe recently and now in the lumbosacral area.  He 
indicated he pulled his back loading trash.  The diagnosis 
given was chronic low back pain syndrome; Robaxin was 
prescribed and he was instructed to lie flat on his back.  
The doctor noted for the record that the Veteran complained 
of low back pain but "his back x-rays have not shown 
evidence of chronic arthritis."

In November 1978 he was seen for a refill of Robaxin for his 
low back pain.  It was noted that the pain was relieved by 
heat. 

In September 1979, he was seen for complaints of back pain 
radiating to his medial left leg and spasm in his left back.  
He was admitted to the hospital with a diagnosis of acute 
lumbosacral strain from lifting cement blocks.  He was 
treated with bed rest with a back board, Tylenol, Demerol, 
and liniment.

In February 1980 he was seen for back pain and a cough.  
Tylenol was prescribed.  

At a subsequent February 1980 visit, he was seen for pain in 
his low back radiating into the anterior and medial [aspect] 
of the thigh and down to a little above the knee on the left 
side which had been present for the previous couple of 
months, but had been quite bad over the previous 2 to 3 
weeks.  An attempt had been made to admit him to the hospital 
but he had either left early or refused admission.  He was 
noted to have quite a bit of spasm in his low back with a 
loss of the normal [lordotic] curve and a slight [deviation] 
to the right.  X-rays revealed a slight lift to the right 
with some loss of the normal [lordotic] curve.  The diagnosis 
was probable low back strain; a possible future conservative 
trial of low back treatment was recommended.

In March 1981, the Veteran was seen for complaints of pain in 
the right low back above the lumbosacral joint that radiated 
downward into the right sacral area.  He reported that two 
days prior he had moved an electric dryer and worked on a car 
motor.  He also reported numbness in his anterior right thigh 
for the previous two days.  He gave a history of back trouble 
back off and on since an injury in1963 when he was thrown 
from a bull and struck his lower back on a rock and of having 
negative lumbosacral x-rays at least twice in the past.  A 
probable disc injury was diagnosed and bed rest for a day 
with a firm mattress was prescribed.

In October 1984 he was seen for complaints of pain across the 
lumbar back over the previous four days which was worse on 
arising from bed.  On physical examination it was noted that 
his back hurt on motion.  Tylenol 3 was prescribed.

In August 1987 the Veteran was seen for a refill of his 
medication for a back injury.  His back was noted to be 
intermittently painful, but he did not report numbness in his 
legs.  A moderate spasm of the bilateral lower lumbar area 
was noted.

A statement from Dr. H.C. received by the RO in April 2007 
stated that the Veteran had severe disc disease of his lower 
spine which limited prolonged standing or walking.

September 2008 lumbosacral X-rays showed intervertebral disc 
space narrowing and osteophytic spurring at L5-S1, with no 
evidence of compression fracture or spondylolisthesis.

On March 2009 VA examination, the claims file was reviewed.  
The Veteran provided a history of an initial injury to his 
low back at age 16 which healed prior to his entrance to 
military service.  He stated that he injured his back during 
military training at Fort Gordon, Georgia, where he was 
always running and his legs went out in the chow line.  He 
described daily low back pain of 7 to 8 out of 10 when he got 
up in the morning which got better after taking a Percocet.  
He stated that the pain radiated to the right leg and down to 
the tibiofibular region.  Pain was increased by prolonged 
(more than 10 minutes) standing or sitting.  The September 
2008 lumbosacral X-rays were reviewed.  Lumbar degenerative 
disc disease was diagnosed.  The examiner opined that the 
Veteran's current low back condition is less likely than not 
(less than a 50/50 probability) caused by or the result of 
any service-connected injury or related events.  He based his 
opinion on the Veteran's separation examination being 
completely within normal limits and an absence of evidence in 
the claims file to link any chronic back problems or injury 
that occurred in service, or that maybe was aggravated beyond 
its normal course in service, to the current disability.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The showing of chronic disease in service requires a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

It is not in dispute that the Veteran has a current low back 
disability, as such was shown by X-ray and diagnosed on VA 
examination.

There is evidence of (and the Veteran concedes) a pre-service 
low back injury; however, such was not noted on his July 1966 
service entrance examination.  Hence, the presumption of 
soundness on service entrance applies.  See 38 U.S.C.A. 
§ 1111.  Treatment records from August 1968 show that the 
Veteran was seen for low back pain both while on "dropped 
from the rolls status" and while in the stockade.  However, 
no low back disability was noted on September 1968 service 
separation examination.  

To establish service connection for a low back disability in 
these circumstances, the Veteran must affirmatively show that 
his current low back disability is related to the complaints 
noted in service, or is otherwise etiologically related to 
his service.  The preponderance of the evidence is against 
the Veteran's claims in this regard.  Notably, while the RO 
has not made a line of duty determination regarding either 
the August 1968 injury while the Veteran was in a "dropped 
from the rolls" status or the August 1968 incident while he 
was in the stockade, adjudication of the service connection 
claim is not hindered in this case.  

Although the record shows that the Veteran has been seen for 
complaints of low back pain on multiple occasions since 
service separation, a nexus between such complaints and his 
military service is not shown.  Significantly, the Veteran's 
low back was noted to be normal on September 1968 service 
separation examination and the first post-service treatment 
of record for the Veteran's low back was in May 1978, nearly 
10 years after service separation.  Consequently, service 
connection for a low back disability on the basis that such 
disability became manifest in service, and persisted, is not 
warranted.

Further, none of the medical evidence of record attributes 
the Veteran's low back complaints to his military service.  
The written statement provided by Dr. H.C. provides a current 
diagnosis of disc disease; however, it does not attribute 
this disability to the Veteran's military service.  As such, 
it is of no probative value on the matter of etiology of the 
Veteran's current low back disability.  In contrast, the VA 
examiner opined that the Veteran's current lumbar 
degenerative disc disease is not related to his military 
service.  Such opinion was rendered after a thorough review 
and consideration of all of the medical evidence, including 
the two August 1968 treatment records.  The examiner's 
opinion is probative evidence in the matter of a nexus 
between the Veteran's current low back disability and his 
service.  Thus, direct service connection for the Veteran's 
low back disability is not warranted.

Further, the Veteran also asserts the possibility that a pre-
existing low back disability may have been aggravated by his 
military service.  However, the VA examination report 
specifically opined that the Veteran's current low back 
disability is not the result of an injury that was aggravated 
beyond its normal course in service.  There is no medical 
evidence to the contrary.  As the Veteran is a layperson, his 
own opinion that his current low back disability is related 
to his service is not competent evidence.  The matter of a 
nexus between a current disability and remote events is a 
medical question not capable of being resolved by lay 
observation or opinion; it requires medical training or 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992), see also Jandreau v. Nicholson, 492 F3d. 1372 
(Fed. Cir. 2007).  Therefore, service connection for a low 
back disability on a secondary basis as a result of 
aggravation is also not warranted.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.  Accordingly, the benefit of the doubt 
doctrine does not apply; the claim must be denied.   


ORDER

Service connection for a low back disability is denied.


REMAND

In January 2008, the Veteran submitted a selection of IHS 
medical records in support of his claim of service connection 
for a knee disability.  The earliest post-service record of 
knee complaints contained therein is a treatment record from 
September 1969 (within one year of service separation).  This 
record appears to be incomplete, in that it indicates follow-
up treatment of the Veteran's left knee.  The initial 
treatment record is not included in those submitted by the 
Veteran and does not appear to have been sought by the RO.  
Generally, in a service connection claim, records of the 
initial post-service treatment for a claimed disability 
contain information that is highly probative to a proper 
resolution of the claim.  As such an effort should be made to 
secure it for the claims file.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his knee 
disability (records of which are not 
already associated with his claims file), 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  Of particular interest are 
Indian Health Service records of treatment 
between service separation and September 
1969.  The RO should endeavor to obtain 
for the record copies of the complete 
records of all such treatment and 
evaluation from all identified sources. 

2.  The RO should also undertake any other 
indicated development suggested by the 
development ordered above, to include 
arranging for a VA examination of the 
Veteran if necessary.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


